Citation Nr: 1526256	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  04-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for sinusitis to include as secondary to exposure to jet fuel, jet exhaust, and other known allergens, such as mildew, mold and fungus during military service.   

3.  Entitlement to service connection for allergic rhinitis, to include as secondary to exposure to jet fuel, jet exhaust, and other known allergens, such as mildew, mold and fungus, during military service.   


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been presented to reopen claims of service connection for an eye disorder, sinusitis, and allergic rhinitis.    

In August 2006 and in June 2009, the Board remanded the case to the RO for additional development.  In a June 2010 decision, the Board determined that new and material evidence had been presented to reopen the sinusitis and allergic rhinitis claims but not as to the eye disorder claim, and then denied the sinusitis and allergic rhinitis claims on the merits.  However, in February 2011, the Board vacated its entire June 2010 decision (on motion of the Veteran's private attorney), and following additional due process development, promulgated another decision in November 2012, in which it again denied the claims (after first reopening the sinusitis and allergic rhinitis claims).  

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied reopening the eye disorder claim and denied the sinusitis and allergic rhinitis claims on the merits, and to remand the case to the Board.  It was also noted in the Joint Motion that two other service connection claims on appeal, which the Board had denied, were no longer being pursued.  The Court in August 2013 granted the Joint Motion and dismissed the appeal as to the two other issues no longer being pursued (i.e., service connection for asthma and nasal polyps).  

In May 2014, the Board remanded the case to the RO for additional development of the claims.  As found by the Board in its remand (which was in accordance with the Joint Motion and Court Order), the proper representative of record for the Veteran's three claims currently on appeal before the Board is Vietnam Veterans of America (VVA) and not the private attorney, who had represented the Veteran with regard to the two issues that were dismissed by the Court, and whom VA erroneously believed (since 2008) had represented the Veteran with regard to the three issues presently before the Board.  Following development by the RO, the case has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the AOJ in May 2014 in part to provide sufficient notice to the Veteran's representative, VVA, with respect to the claims on appeal.  As earlier noted, since 2008 VA had not recognized VVA as the proper representative for the Veteran's claims on appeal, and therefore due process considerations were deficient as VVA had not received all the proper notifications with regard to the claims.  The Board also remanded the case in May 2014 in order to afford the Veteran a VA examination to determine whether his sinusitis and rhinitis conditions were caused by in-service exposure to jet fuel or other known allergens such as mold, mildew, or fungus.  The Board unfortunately finds that both the notice issued by the RO in May 2014 and the VA examination conducted in October 2014 are inadequate to decide the claims.  

With regard to the notice, the AOJ sent a VCAA letter in May 2014 to the Veteran and not to his representative, VVA.  Furthermore, the letter was not in compliance with Dingess and Kent, as directed by the Board.  For example, the letter did not articulate clearly the claims that were on appeal, did not provide notice of the elements of a service connection claim (and the evidence needed to substantiate such a claim), and did not explain the basis for the prior denial of the eye disorder claim and furnish notice of the evidence and information that is necessary to reopen that claim.  

With regard to the VA examination, the examiner reviewed the claims file and furnished an opinion that appeared to conflict with other evidence in the file or that was itself internally inconsistent or confusing.  For example, in response to the question of whether the Veteran now had or had ever had a sinus or nose condition, she indicated that he had allergic rhinitis diagnosed in "1974" (although records in the file show that he was treated for allergies in 1972), and "sinus issues" diagnosed in 1967.  On examination, she checked the box on the examination report noting that the Veteran had sinusitis and rhinitis (she also indicated that current X-rays of the sinuses showed possible mucosal thickening of the left frontal sinus and mild wall thickening of the maxillary sinuses), but she also found no current signs or symptoms attributable to chronic sinusitis.  With reference to published medical guidelines, she found that the Veteran did not meet the diagnostic criteria for acute rhinosinusitis or chronic rhinosinusitis, but did not explain the significance of this in relation to the Veteran's claims or indicate whether there could be allergic rhinitis (or sinusitis) separate from a rhinosinusitis condition that was related to service.  She concluded that the Veteran was without chronicity of symptoms in the past 15 years for allergic rhinitis or sinusitis, but she did not appear to consider the statement of Dr. Atkinson who indicated in October 2002 that the Veteran was initially tested and found to be allergic to a number of different aeroallergens in 1972 for which he was treated for allergic rhinitis and sinusitis, and that current testing displayed "continued reactivity to aeroallergens."

The Board additionally notes that the requirement for a current disability to substantiate a claim of service connection is satisfied if the disability is shown at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved or is not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in October 2002.  On subsequent VA examinations in May 2004, July 2008, and July 2012, he was variously diagnosed with chronic sinusitis, intermittent sinusitis and rhinitis, and chronic rhinitis and history of sinusitis.  Therefore, whether or not the examiner in 2014 could confirm current symptoms of sinusitis or allergic rhinitis, is not dispositive of the claims.  

Moreover, the examiner did not fully address in her opinion the Veteran's statements regarding the onset of his symptoms, lay statements regarding continuity of symptomatology, and Dr. Sunderwirth's July 2003 opinion letter, as directed by the Board.  Rather, she seemed to dismiss such evidence.  The examiner primarily noted that she had reviewed such evidence but found that the military separation physical examination did not document symptom chronicity for allergic rhinitis or chronic sinusitis and that private doctors' statements from 2003 simply lacked supportive documentation for its conclusions.  She did not comment on other supportive statements, such as that from Dr. Winn, who in July 1982 certified that he first saw the Veteran at his allergy clinic in November 1972 at which time he had complained of sinus drainage and chest tightness for 4-5 years, having developed on his return to the United Sates after being at sea in the Navy.  Nor did she comment on an in-service statement of the Veteran, dated in February 1965, in which he clarified, in response to a follow-up inquiry after undergoing an airman physical examination at which time he reported having troubles, that he was having allergies and sinus drainage trouble.  

Although regrettable, a remand is necessary to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the RO should issue correct VCAA notice to the Veteran and his representative and should arrange for another VA examination to address the questions at issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran and his representative, VVA, proper VCAA notice in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim of service connection, and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim), with respect to the claim of whether new and material evidence has been presented to reopen a claim of service connection for an eye disorder and the claims of service connection for sinusitis and allergic rhinitis.  

2.  The AOJ should arrange for the Veteran to be afforded a VA examination by an ENT (ear, nose, and throat) specialist, in order to determine whether any sinusitis or allergic rhinitis, that is currently present or that has been present at any time from October 2002 (from the date of the filing of the claim), is related to his period of service from June 1964 to October 1967.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including X-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination/testing of the Veteran, the examiner should opine as to whether any sinus disorder (currently present or that has been present at any time from October 2002) is at least as likely as not (a 50 percent or greater probability) related to the Veteran's period of military service from June 1964 to October 1967, to include exposure to jet fuel, jet exhaust, and other common allergens such as mildew, mold, and fungus therein.  

In furnishing an opinion, the examiner should consider, and comment upon as appropriate but particularly with regard to the private doctors' statements, the following evidence.  

(a).  Statements of the Veteran are to the effect that he has had allergies and sinus troubles since service, which he treated with over-the-counter medications at times.  

(b).  Statements from friends and his wife are to the effect that the Veteran has had sinus/allergy problems ever since service.  

(c).  Service treatment records show the Veteran in February 1965 reported allergies and sinus drainage trouble on a follow-up inquiry after undergoing an airman physical examination, and a normal separation physical examination in October 1967.  After service, the Veteran reported hay fever on a January 1972 Reserve enlistment examination (his sinuses and nose were normal clinically at that time).  

(d).  VA examination reports reflect various diagnoses over time:  allergic rhinitis of undetermined etiology and chronic sinusitis probably related to nasal allergies in October 1982; chronic sinusitis in May 2004; intermittent sinusitis and rhinitis due to environmental irritants in July 2008; chronic rhinitis and history of sinusitis in July 2012; and paradoxically, sinusitis (not chronic) and rhinitis, but not acute rhinosinusitis or chronic rhinosinusitis, in October 2014.  VA examination opinions regarding the relationship of the claimed conditions to service generally were not favorable to the Veteran's claims.  

(e).  Private records beginning in 1972 show he was seen with complaints of sinus drainage, and skin testing showed reactions to multiple allergens, including grass, dust, some mildews, and some molds.  Statements of treating doctors tended to support the Veteran's claims:  Dr. Barnhill in June 1982, who treated Veteran beginning in January 1968 for nasal congestion and chronic pharyngitis due to post-nasal drainage; he asserted the Veteran received allergy therapy from August 1971 to July 1972; Dr. Winn in July 1982, who first saw the Veteran at his allergy clinic in November 1972 with complained of sinus drainage for 4-5 years; Dr. Atkinson in October 2002 and May 2003, who treated the Veteran for his "continued reactivity to aeroallergens" and sinus difficulties, and did not doubt the Veteran had sinus difficulties in service on an aircraft carrier; and Dr. Sunderwirth in July 2003, who treated the Veteran since 1999 and opined that his nasal allergies were likely due to exposures to jet and diesel fuel in service.   

All opinions must be accompanied by a clear rationale.  

3.  Following completion of the foregoing development, the AOJ should readjudicate the Veteran's claim of whether new and material evidence has been presented to reopen a claim of service connection for an eye disorder and the claims of service connection for sinusitis and allergic rhinitis.  If the benefits sought remain denied, furnish the Veteran an appropriate supplemental statement of the case, afford him opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




